  Case 1:18-cv-00872-MN Document 13 Filed 12/28/18 Page 1 of 2 PageID #: 54




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 PC COMA LLC,

                Plaintiff,
                                                              C.A. No. 18-872-MN
        v.

 OKI DATA AMERICAS, INC.,

                Defendant.


                               STIPULATION OF DISMISSAL

       Plaintiff PC Coma LLC (“PC Coma”) hereby DISMISSES, WITH PREJUDICE AND NO

RIGHT OF APPEAL the claims asserted against Oki Data Americas, Inc. (“ODA”) in this action.

Each side shall bear its own costs, expenses and attorneys’ fees.


 SO STIPULATED on December 28, 2018

                                                  DEVLIN LAW FIRM LLC

 OF COUNSEL:                                      /s/ Timothy Devlin
                                                  Timothy Devlin (No. 4241)
 Neal G. Massand                                  1306 N. Broom Street, 1st Floor
 Hao Ni                                           Wilmington, DE 19806
 Timothy Wang                                     Phone: (302) 449-9010
 NI, WANG & MASSAND, PLLC                         tdevlin@devlinlawfirm.com
 8140 Walnut Hill Ln., Ste. 310
 Dallas, TX 75231                                 Attorneys for Plaintiff
 (972) 331-4600                                   PC Coma LLC
 Case 1:18-cv-00872-MN Document 13 Filed 12/28/18 Page 2 of 2 PageID #: 55




OF COUNSEL:                          SHAW KELLER LLP

Marc R. Labgold, Ph.D.               /s/ Jeffrey T. Castellano
NAGASHIMA HASHIMOTO                  John W. Shaw (No. 3362)
& YASUKUNI                           Jeffrey T. Castellano (No. 4837)
Hirakawa-cho KS Bldg., 2nd Floor     Andrew E. Russell (No. 5382)
2-4-14 Hirakawa-cho, Chiyoda-ku      I.M. Pei Building
Tokyo 102-0093 Japan                 1105 North Market Street, 12th Floor
                                     Wilmington, DE 19801
                                     (302) 298-0700
                                     jshaw@shawkeller.com
                                     jcastellano@shawkeller.com
                                     arussell@shawkeller.com

                                     Attorneys for Defendant
                                     Oki Data Americas, Inc.


            IT IS SO ORDERED this ____ day of ____________________________.


                                    ____________________________________
                                     The Honorable Maryellen Noreika
